DUFOUR, J.
The plaintiff sued' the defendant on a paving bill and was met with certain exceptions setting up illegality of the tax, which were sustained by the district Judge. On appeal, the Supreme Court reversed the judgment and remanded the cause for trial on the merits.
' Whereupon the plea of res jiLdicata was filed on the ground that the plaintiff, not having appealed to this Court at the time it appealed to the Supreme Court, the first judgment as to all matters cognizable by us is final. The Supreme Court took jurisdiction of the whole case as decided below on the exceptions and reversed the judgment. No trial on the merits was had previous to the remanding and hence there was never, until .after the remanding, any issue determined which v^as within our jurisdiction. The reversal vacated the whole judgment, not a part of it.
There is no error in the judgment overruling the plea of res judicata, and there appears to be no defence to the claim.

D

Judgment affirmed.